DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/737967 filed on 09 January 2020.  
Claims 1-20 are currently pending. Claims 1, 11 and 16 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 8, 10, 11-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOMINGUEZ et al. (U.S. PGPUB No. 2021/0397605 A1, hereinafter “DOMINGUEZ”) in view of Jones et al. (U.S. PGPUB No. 2010/0293268 A1, hereinafter “Jones”).

Regarding claim 1, DOMINGUEZ teaches a computer-implemented method comprising: 
receiving, by a message system, a message from a producer, wherein the message includes a first flag, the first flag indicating the message should be written to a recovery log, and the message is configured to be sent to a consumer (DOMINGUEZ ¶0050).
DOMINGUEZ fails to explicitly teach adding the message to a queue; 
determining, at a first time, the consumer is not available; 
verifying, in response to the consumer not being available at the first time, a trigger is not met; 
determining, at a second time, the consumer is available; and 
sending, in response to determining the consumer is available, the message to the consumer.
However, Jones teaches adding the message to a queue (Jones ¶0071); 
determining, at a first time, the consumer is not available (Jones ¶0075, i.e., “evaluates whether the current consumer is currently unavailable, e.g., because of processing a previous message”); 

determining, at a second time, the consumer is available (Jones ¶0075, i.e., “line (5) estimates an unavailable time of the current consumer (i.e., how long it takes for the current consumer to be available”); and 
sending, in response to determining the consumer is available, the message to the consumer (Jones ¶0076, i.e., “selects the most efficient consumer so far to process the current message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ by incorporating the teachings of Jones. The motivation would be to determine and select a consumer that is the most efficient to process a received message (Jones ¶0075).

As to claim 2, DOMINGUEZ as modified by Jones also teaches the method of claim 1, wherein the first time is before the second time (Jones ¶0075, i.e., the consumer is currently unavailable (first time), but will be available at a determined time (second time).



As to claim 8, DOMINGUEZ as modified by Jones also teaches the method of claim 1, wherein the message is included in a unit of work (UOW) (Jones ¶0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ by incorporating the teachings of Jones. The motivation would be to determine and select a consumer that is the most efficient to process a received message (Jones ¶0075).

As to claim 10, DOMINGUEZ as modified by Jones also teaches the method of claim 1, wherein the method is performed by a message system (Jones ¶0011), executing program instructions, and wherein the program instructions are downloaded from a remote data processing system (Jones ¶0066, i.e., application instances run on remote clients include downloaded program instructions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ and Jones by incorporating the teachings of Russell. The motivation would be to provide a load balancing system for balancing the number of transaction requests and the number of applications processing information relating to the transaction requests (Russell ¶0003).



Claim 12 recites the limitation substantially similar to those of claim 2 and is similarly rejected.

Claim 13 recites the limitation substantially similar to those of claim 3 and is similarly rejected.

Claim 16 recites the limitation substantially similar to those of claim 1 and is similarly rejected.

Claim 17 recites the limitation substantially similar to those of claim 2 and is similarly rejected.

Claim 18 recites the limitation substantially similar to those of claim 3 and is similarly rejected.

Claims 4-5, 7, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOMINGUEZ in view of Jones, and further in view of Russell et al. (U.S. PGPUB No. 2013/0179888 A1, hereinafter “Russell”).



As to claim 5, DOMINGUEZ as modified by Jones teaches the method of claim 1  but fails to explicitly teach wherein determining the consumer is available in response to the consumer sending a get command to the message system. However, Russell teaches determining the consumer is available in response to the consumer sending a get command to the message system  (Russell ¶0003, “the LBU may trigger or start applications to process the transaction requests contained in the messages in the message queue. The applications query information relating to the transaction request and analyze that information to determine one or more responses to the transaction requests.”, i.e., application that queries the message information is the available consumer). It would have been obvious to one of ordinary skill in the art before the 

	As to claim 7, DOMINGUEZ as modified by Jones teaches the method of claim 1 but fails to explicitly teach wherein the flag includes a put command. However, Russell teaches the flag includes a put command (Russell ¶0003, “A message arriving on the message queue may send one or more trigger messages to the trigger queue”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ and Jones by incorporating the teachings of Russell. The motivation would be to provide a load balancing system for balancing the number of transaction requests and the number of applications processing information relating to the transaction requests (Russell ¶0003).

Claim 14 recites the limitation substantially similar to those of claim 4 and is similarly rejected.

Claim 15 recites the limitation substantially similar to those of claim 5 and is similarly rejected.

Claim 19 recites the limitation substantially similar to those of claim 4 and is similarly rejected.

Claim 20 recites the limitation substantially similar to those of claim 5 and is similarly rejected.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOMINGUEZ in view of Jones, and further in view of Beyer et al. (U.S. PGPUB No. 2005/0193024 A1, hereinafter “Beyer”).

As to claim 9, DOMINGUEZ as modified by Jones also teaches the method of claim 1, further comprising: 
determining the trigger is met (Jones ¶0075, i.e., “If the updated processing time of the current consumer is less than the message processing time of the most efficient consumer so far, line (7) designates the current consumer as the most efficient consumer so far”, and ¶0079, i.e., “line (9) selects the most efficient consumer so far to process the current message”).
DOMINGUEZ as modified by Jones fails to explicitly teach writing, in response to the trigger being met, the message to the recovery log, wherein the recovery log includes persistent storage. However, Beyer teaches writing, in response to the trigger being met, the message to the recovery log, wherein the recovery log includes persistent storage (Beyer ¶¶0022-0023, i.e., a recovery log includes change operations (messages) in response to certain types of trigger). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ and Jones by incorporating the teachings of Bey. The motivation .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The features of the claim limitations recited in claim 6 in combination with other limitations recited in the context of its base claim is allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157